Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A sensing component coupled with the first access line at a first terminal of the sensing component and coupled with a reference voltage source at a second terminal of the sensing component, the sensing component configured to detect a logic state stored by the memory cell based at least in part on a flow of charge between the capacitor and the first access line, in combination with other limitations. 
Claim 8. A sensing component on the first access line; comparing a resultant voltage of the first access line to a reference voltage at the sensing component, wherein the resultant voltage is based at least in part on enabling the amplifier and on a flow of charge between the capacitor and the first access line that is based at least in part on applying the first voltage to the capacitor; and determining a logic value associated with the memory cell based at least in part on comparing the resultant voltage and the reference voltage at the sensing component, in combination with other limitations. 
Claim 15. A sensing component on the first access line; compare a resultant voltage of the first access line to a reference voltage at the sensing component, wherein the resultant voltage is based at least in part on enabling the amplifier and on a flow of charge between the capacitor and the first access line that is based at least in part on applying the first voltage to the capacitor; and determine a logic value associated with the memory cell based at least in part on comparing the resultant voltage and the reference voltage at the sensing component, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827